Exhibit 3.5 BYLAWS OF CorpHQ Inc. A California Corporation ARTICLE I OFFICES Section 1.PRINCIPAL EXECUTIVE OR BUSINESS OFFICES.The board of directors shall fix the location of the principal executive office of the corporation at any place within or outside the State of California.If the principal executive office is located outside Californiaand the corporation has one or more business offices in California, the board shall fix and designate a principal business in California. Section 2.OTHER OFFICES.Branch or subordinate offices may be established at any time and at any place by the Board of Directors. ARTICLE II MEETINGS OF SHAREHOLDERS Section 1.PLACE OF MEETINGS.Meetings of shareholders shall be held at any place within oroutside the State of Californiadesignated by the board of directors.In the absence of a designation by the board, shareholders’ meetings shall be held at the corporation's principal executive office. Section 2.ANNUAL MEETING.The annual meeting of shareholders shall be held each year on a date and at a time designated by the board of directors. The date so designated shall be within three months after the end of the corporation’ s fiscal year, and within fifteen months after the last annual meeting. At each annual meeting, directors shall be elected and any other proper business within the power of the shareholders may be transacted. Section 2.ANNUAL MEETING.The annual meeting of the shareholders shall be held on the fifteenth day in April each year at 10:00 a.mIf, however, this day falls on a legal holiday, then the meeting shall be held at the same time and place on the next succeeding business day.At this meeting, directors shall be elected and any other proper business within the power of the shareholders may be transacted. Section 3.SPECIAL MEETING.A special meeting of the shareholders may be called at any time by the board of directors, by the chair of the board, by the chief executive or by one or more shareholders holding shares that in the aggregate are entitled to cast ten percent or more of the votes at that meeting. If a special meeting is called by anyone other than the board of directors, the person or persons calling the meeting shall make a request in writing, delivered personally or sent by registered mail or by telegraphic or other facsimile transmission, to the chair of the board or the chief executive officer, vice president, or secretary, specifying the time and date of the meeting (which is not less than 35 nor more than 60 days after the receipt of the request) and the general nature of the business proposed to be transacted.Within 20 days after receipt, the officer receiving the request shall cause notice to be given to the shareholders entitled to vote, in accordance with Section 4 of this Article II, stating that a meeting will be held at the time requested by the person (s) calling the meeting, and stating the general nature of the business proposed to be transacted.If notice is not given within 20 days after receipt of the request, the person or persons requesting the meeting may give the notice.Nothing in this paragraph shall be construed as limiting, fixing, or affecting the time when a meeting of shareholders called by action of the board may be held. Section 4.NOTICE OF SHAREHOLDERS’ MEETINGS.All notices of meetings of shareholdersshall be sent or otherwise given in accordance with Section 5 of this Article II, not fewer than 10 nor more than 60 days before the date of the meeting.Shareholders entitled to notice shall be determined in accordance with Section 11 of this Article II.The notice shall specify the place, date, and hour of the meeting, and (i) in the case of a special meeting, the general nature of the business to be transacted, or (ii) in the case of the annual meeting, those matters that the board of directors, at the time of giving the notice, intends to present for action by the shareholders.If directors are to be elected, the notice shall include the names of all nominees whom the board intends, at the time of the notice, to present for election. The notice shall also state the general nature of any proposed action to be taken at the meeting to approve any of the following matters: (I)A transaction in which a director has a financial interest, within the meaning of310 of the California Corporations Code; (ii)An amendment of the articles of incorporation under 902 of that Code: (iii)A reorganization under 1201 of that Code; (iv) A voluntary dissolution under 1900 of that Code; or (v) A distribution in dissolution that requires approval of the outstandingshares under 2007 of that Code. Page 1 Section 5. MANNER OF GIVING NOTICE: AFFIDAVIT OF NOTICE.Notice of any shareholders’ meeting shall be given either personally or by first-class mail or telegraphic or other written communication, charges prepaid, addressed to the shareholder at the address appearing on the corporation's books or given by the shareholder to the corporation for purposes of notice.If no address appears on the corporation's books or has been given as specified above, notice shall be either (1) sent by first-class mail addressed to the shareholder at the corporation's principal executive office, or (2) published at least once in a newspaper of general circulation in the county where the corporation's principal executive office is located.Notice is deemed to have been given a t the time when delivered personally or deposited in the mail or sent by other means of written communication. Ifany notice or report mailed to a shareholder at the address appearing on the corporation's books is returned marked to indicate that the United States Postal Service is unable to deliver the document to the shareholder at that address, all future notices or reports shall be deemed to have been duly given without further mailing if the corporation holds the document available for the shareholder on written demand at the corporation's principal executive office for a period of one year from that date the notice or report was given to all other shareholders. An affidavit of the mailing or other authorized means of giving notice or delivering a document, of any notice of shareholders’ meeting, report, or other document sent toshareholders, may be executed by the corporation's secretary, assistant secretary, or transfer agent and, if executed, shall be filed and maintained in the minute book of the corporation. Section 6.
